DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 11/30/2020.  

Claim Objections

3. Claims 1-7, 9-11, 13-19, 37-38 and 40 is objected to because of the following informalities: the phrase "and/or" renders the claim unclear and indefinite. For purpose of examination, the examiner considered the informality as one of the two or more alternatives proposed on each case. Appropriate correction is required.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-11, 13-16, 18-19, 37-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Pub. 20200344595).

Regarding claim 1 Chen discloses an information reporting method applied to a user equipment (UE), comprising: 
reporting information of a frequency domain location where the UE is located recorded by the UE para. 45, “In the embodiments of the present disclosure, the user equipment capability reported by the user equipment to the network device is associated with the frequency-domain position and/or the spatial domain position” and/or information of a frequency domain location where the UE is currently located to the network side device.  
Regarding claim 2 Chen discloses, wherein before the reporting information of a frequency domain location where the UE is located recorded by the UE to the network side device, the method further comprises: 
reporting the recorded information of the frequency domain location where the UE is located to the network side device through uplink signaling, wherein the uplink signaling is a radio resource control (RRC) message para. 118, “ending a radio resource control (RRC) message including the user equipment capability to the network device”, or 
a medium access control (MAC) message, or 
other messages other than the RRC message and the MAC message; or 
reporting the recorded information of the frequency domain location where the UE is located to the network side device after the UE enters a connected state from an idle state or an inactive state, or in a procedure of transitioning to the connected state.  
Regarding claim 3 Chen discloses, wherein before the reporting information of a frequency domain location where the UE is located recorded by the UE and/or information of a frequency domain location where the UE is currently located to the network side device, the method further comprises: 
obtaining measurement information through measurement para. 141, “Whether the user equipment has the capability to measure different measurement performances of a BWP on the BWP, which may specifically include at least one of the following:”; First Named Inventor : Fang XIE Page:4 
the reporting information of a frequency domain location where the UE is located recorded by the UE and/or 
information of a frequency domain location where the UE is currently located to the network side device comprises: 
reporting the information of the frequency domain location where the UE is located recorded by the UE and/or 
the information of the frequency domain location where the UE is currently located to the network side device, and 
reporting the measurement information.  
Regarding claim 4 Chen discloses, wherein the measurement information includes at least one of: 
a cell identity of a current cell and/or a neighboring cell; 
a cell measurement result of the current cell and/or the neighboring cell; 
location information of the UE; 
a time stamp for recording the measurement information; 
a data packet delay; 
a log end time para. 93, “timing module (may be a timer implemented in software, which may be called prohibit timer for this assistance information) is started, and the timing module starts timing. Therefore, it may be determined whether a preset time expires according to the timing duration of the timing module”; 
a number of transmitted preambles.  
Regarding claim 6 Chen discloses, wherein before the reporting information of a frequency domain location where the UE is located recorded by theFirst Named Inventor : Fang XIE Page:5 UE and/or information of a frequency domain location where the UE is currently located to the network side device, the method further comprises: 
receiving configuration information sent by the network side device para. 47-48, “Specifically, the frequency-domain position and/or the spatial domain position associated with the user equipment capability reported to the network device may be any of the following cases: a frequency-domain position and/or a spatial domain position specifically configured by the network device for the user equipment”, 
wherein the configuration information is used to configure the UE to record and/or report the information of the frequency domain location where the UE is located.  
Regarding claim 7 Chen discloses, wherein the reporting the information of a frequency domain location where the UE is located recorded by the UE to the network side device comprises: 
receiving first report request information from the network side device para. 72, “in a case that the frequency-domain switching message and/or spatial domain switching message sent by the network device are received, it is determined that the capability information of the user equipment needs to be reported”, 
wherein the first report request information is used to notify the UE to report the information of the frequency domain location where the UE is located recorded by the UE para. 49-50, “a frequency-domain position and/or a spatial domain position that the network device indicates the user equipment to access (equivalent to being about to be activated), a frequency-domain position and/or a spatial domain position that the user equipment has accessed (equivalent to being activated)”; 
sending the information of the frequency domain location where the UE is located recorded by the UE to the network side device according to the first report request information para. 45, “In the embodiments of the present disclosure, the user equipment capability reported by the user equipment to the network device is associated with the frequency-domain position and/or the spatial domain position”.  
Regarding claim 9 Chen discloses, wherein the reporting the information of a frequency domain location where the UE is located recorded by the UE to the network side device comprises: 
sending a notification message to the network side device, wherein the notification message is used to inform the network side device that the UE has recorded the information of the frequency domain location where the UE is located para. 154, “Step 201 includes: receiving a user equipment capability sent by a user equipment, wherein the user equipment capability is associated with a frequency-domain position and/or a spatial domain position”; 
receiving second report request information sent by the network side device according to the notification message para. 209, “a second message receiving module, configured to receive an enable message that allows the user equipment to report a capability or a disable message that prohibits the user equipment from reporting a capability, wherein the enable message or the disable message is sent by the network device”, 
wherein the second report request information is used to notify the UE to report the information of the frequency domain location where the UE is located recorded by the UE para. 209, 215, “a second message receiving module, configured to receive an enable message that allows the user equipment to report a capability or a disable message that prohibits the user equipment from reporting a capability, wherein the enable message or the disable message is sent by the network device”; 
sending the information of the frequency domain location where the UE is located recorded by the UE to the network side device according to the second report request information para. 215, “a second capability reporting unit, configured to report the user equipment capability to the network device according to a frequency-domain position and/or a spatial domain position capable of being supported by the user equipment, wherein the user equipment capability is associated with the frequency-domain position and/or the spatial domain position that are capable of being supported”.
Regarding claim 37 Chen discloses A UE, comprising a processor, and a memory storing therein a computer program, wherein the computer program is executed by the processor so as to implement the information reporting method according to claim 1 para. 20, “the present disclosure provide a user equipment, including: a memory, a processor, and a program stored on the memory and executable by the processor”.
Claim 10 recites a method corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 11 the limitations of claim 11 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 13 the limitations of claim 13 are rejected in the same manner as analyzed above with respect to claim 9.
Regarding claim 14 the limitations of claim 14 are rejected in the same manner as analyzed above with respect to claim 7.
Regarding claims 18 and 19 the limitations of claims 18 and 19, respectively are rejected in the same manner as analyzed above with respect to claims 3 and 4, respectively.
Claim 38 recites an apparatus corresponding to the method of claim 10 and thus is rejected under the same reason set forth in the rejection of claim 10.
Claim 40 recites an apparatus corresponding to the method of claim 16 and thus is rejected under the same reason set forth in the rejection of claim 16.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. 20200344595) in view of Lin et al. (U.S. Pub. 20190297577). 

Regarding claim 5 Chen do not specifically discloses, wherein the information of the frequency domain location is at least one of: 
an offset relative to a center frequency point of carrier frequencies, 
an offset relative to a starting or lowest location of the carrier frequencies, 
an offset relative to a starting or lowest location of the bandwidth parts, 
a sending location of the cell defining SS/PBCH block. However Lin teaches para. 219, “A PoSS block may not be mapped to all REs within a slot and remaining REs in the slot can be used for multiplexed transmissions of other signals/channels, e.g., a SS/PBCH blocks, PDCCH/PDSCH of SIB, or left empty, depending on the time-domain and frequency-domain location of the PoSS transmission burst”, 
an offset relative to the sending location of the cell defining SS/PBCH block, 
a sending location of other SS/PBCH block other than the cell defining SS/PBCH block, 
an offset relative to the sending location of other SS/PBCH block other than the cell defining SS/PBCH block, 
a center frequency point of a sending location of Remaining Minimal System Information (RMSI), 
an offset relative to the center frequency point of the sending location of RMSI, 
an offset relative to a start location of the sending location of RMSI, ARFCN of frequency domain location, E-ARFCN of frequency domain location, and 
an offset relative to a sending location of a certain CSI-RS.  
Chen and Lin are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin in the system of Chen so the system can accurately determine the available resources for transmission. The motivation for doing so would have been to improve the management efficiency of the medium.
Regarding claims 15 and 17 the limitations of claims 15 and 17 are rejected in the same manner as analyzed above with respect to claim 5.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xu et al. (U.S. Pub. 20160212752) which disclose(s) NCT SCC activation control device and method, management method and base station device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

	/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471